UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4312


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BALMORE PORTILLO-MERINO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:09-cr-00018-RLV-DSC-1)


Submitted:   November 12, 2013            Decided:   November 21, 2013


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence W. Hewitt, GUTHRIE, DAVIS, HENDERSON & STATON, PLLC,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Balmore Portillo-Merino appeals the fifty-seven-month

sentence    imposed      by    the    district          court    following         his       guilty

plea, pursuant to a written plea agreement, to reentry of a

deported    alien,      in    violation       of    8     U.S.C.       §    1326(a),         (b)(2)

(2012).      On    appeal,      Portillo-Merino’s               counsel         filed    a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but questioning

whether     the    sentence       imposed          by     the     district          court      was

substantively reasonable.               Portillo-Merino was advised of his

right to file a pro se supplemental brief but did not file one.

Finding no error, we affirm.

            The sole issue raised in the Anders brief is whether

Portillo-Merino’s            sentence     on            remand      was          substantively

reasonable.        In reviewing the substantive reasonableness of a

sentence,     we   must       “take    into       account        the       totality      of    the

circumstances.”         Id.    The sentence imposed “must be sufficient,

but   not   greater     than    necessary,”         to     satisfy         the    purposes      of

sentencing.        18    U.S.C.       § 3553(a)         (2012).            If    the    sentence

imposed is within the appropriate Guidelines range, we consider

it presumptively reasonable.              United States v. Abu Ali, 528 F.3d
210, 261 (4th Cir. 2008).              The presumption may be rebutted by a

showing “that the sentence is unreasonable when measured against

the § 3553(a) factors.”               United States v. Montes-Pineda, 445

                                              2
F.3d 375,    379     (4th    Cir.     2006)   (internal         quotation   marks

omitted).        Upon    review,    we    conclude   that     the    district   court

committed no substantive error in imposing the fifty-seven-month

sentence.       United States v. Lynn, 592 F.3d 572, 577 (4th Cir.

2010) (providing standard of review).

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                            We

therefore       affirm   the    district    court’s      judgment.       This   court

requires that counsel inform Portillo-Merino, in writing, of his

right to petition the Supreme Court of the United States for

further review.          If Portillo-Merino requests that a petition be

filed,    but     counsel      believes    that   such    a   petition     would   be

frivolous, counsel may move in this court for leave to withdraw

from representation.            Counsel’s motion must state that a copy

thereof was served on Portillo-Merino.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                           3